DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, and 17-24 of US Application No. 16/176,953 are currently pending and have been examined. Applicant amended claims 1, 11, and 19. Applicant previously canceled claims 6 and 16.

Response to Arguments/Amendments
The previous rejection of claims 1-5, 7-15, and 17-24 are rejected under 35 U.S.C. 112(a) are withdrawn. Applicant amended the claim to remove the limitation that was not sufficiently described in the written description. However, new rejections of claims 1-5, 7-15, and 17-24 under 35 U.S.C. 112(a) are set out below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites “the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam, that was diffused in the second plane, occurred, wherein LIDAR information includes a distance of the object from the LIDAR device and properties of the object, wherein the properties of the object include a speed of the object and a heading of the object”. Claims 11 and 19 recite a substantially similar limitation. Examiner interprets this limitation such that the distance of the object from the LIDAR device, speed of the object, and heading of the object, are each generated using peak magnitude and the time when the peak magnitude occurred. The specification discloses, at ¶ [0061], that the peak magnitude and time information is used to determine a distance to the object. The specification also discloses, at ¶ [0048], that the peak magnitude may be used to determine properties of an object. However, the specification does not disclose any particular properties that are determined. More particularly, the properties are not disclosed as the speed and heading of the object. Applicant, in the REMARKS, cites to ¶ [0022] and highlights “the speed and/or heading of the object”. Examiner notes, however, that the speed and/or heading in this excerpt is sensed by radar unit 214, not determined using peak magnitude and time from LIDAR unit 215. In other words, the specification does disclose determining speed and heading of an object, but not in the manner claimed. Therefore, the limitation “the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam . . . occurred, wherein LIDAR information includes . . . properties of the object, wherein the properties of the object include a speed of the object and a heading of the object” is new matter.
Further, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP 2163.03(V).
Claims 1, 11, and 19 are not supported by the specification because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Each of claims 1, 11, and 19 recite “the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam . . . occurred, wherein LIDAR information includes . . . properties of the object, wherein the properties of the object include a speed of the object and a heading of the object”. The specification does not disclose how the peak magnitude and time at which the peak magnitude occurred are used to determine speed and heading of the object.  Therefore, claims 1, 11, and 19 are not sufficiently described in the written description.
Claims 2-5, 7-10, 12-15, 17-18 and 20-24 are rejected as failing to comply with the written description requirement because they depend from one of claims 1, 11, and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON L TROOST/Primary Examiner, Art Unit 3666